Quillian, Presiding Judge.
The defendant appeals his conviction for possession of nontax-paid liquor. Held:
1. The evidence was sufficient to sustain the verdict.
2. The trial judge charged: "Now I charge you Ladies and Gentlemen that in this State where a person is married, the husband is known as the head of the household and all contraband found on the premises absent an explanation as to ownership being in some other party, would be the responsibility and under the control and ownership of the head of the household, he being the husband.” This is contended to be erroneous.
"In this State the husband is recognized by law as the head of his family, and, where he and his wife reside together, the legal presumption is that the house and all the household effects, including any intoxicating liquors, belong to the husband as the head of the family. This presumption of course is rebuttable.” Hendrix v. State, 24 Ga. App. 56, 57 (100 SE 55); Isom v. State, 32 Ga. App. 75 (122 SE 722). "To raise the presumption stated above, it is essential that it be proved that the husband and wife reside together on the premises where the whiskey is found.” Barron v. State, 46 Ga. App. 829 (2) (169 SE 323). Accord, Cole v. State, 109 Ga. App. 576, 578 (136 SE2d 483). The charge as given failed to include the correct maxim and was error.

Judgment reversed.


Shulman and Banke, JJ., concur.